Citation Nr: 1037039	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-06 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine, status 
post discectomy, foraminotomy, and hemilaminotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1981 to March 
1982, November 1982 to November 1985 and from December 1986 to 
December 2003.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  Jurisdiction was subsequently transferred to the RO in 
Huntington, West Virginia.

The Veteran was scheduled for a hearing before a Decision Review 
Officer at the RO in April 2010, and for a Board hearing at the 
RO in June 2010, but later withdrew such requests.  The Board 
will therefore proceed with his appeal.  See 38 C.F.R. § 
20.704(e). 


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by pain and 
reduced range of motion; ankylosis and incapacitating episodes 
have not been shown.

2.  The Veteran's lumbar spine disability has also been 
manifested by neurological impairment that approximates no more 
than mild incomplete paralysis of the left sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 40 
percent for degenerative joint disease of the lumbar spine 
disability, status post discectomy, foraminotomy, and 
hemilaminotomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5242 and 5243 (2009).

2.  The criteria for separate disability rating of 10 percent, 
but not more, for radiculopathy of the left lower extremity 
associated with the Veteran's service-connected degenerative disc 
disease of the lumbar spine have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters dated in August 2003 and January 2007.  Although 
the January 2007 notice letter was provided after the initial 
adjudication of the claim, the timing defect has since been cured 
by subsequent readjudication of the claim.  Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006).  Accordingly, no additional development is 
required with respect to the duty to notify.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and that service treatment records 
and pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non- prejudicial to the Veteran.  
Accordingly, no further development is required to comply with 
the VCAA.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  

Degenerative arthritis of the lumbar spine is rated under the 
General Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5242.  Intervertebral disc 
syndrome (preoperatively or postoperatively) is rated either 
under General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R.  § 4.25.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

If there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, a 
20 percent evaluation is warranted.  With incapacitating episodes 
having a total duration of at least one week but less than two 
weeks during the past 12 months, a 10 percent evaluation is 
warranted.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1).

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury, the following ratings will apply:  
Unfavorable ankylosis of the entire spine warrants a 100 percent 
disability rating while unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine warrants a 
40 percent evaluation.  A 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine that is greater than 
30 degrees, but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 degrees; 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; there 
is muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spine contour; or there is vertebral 
body fracture with loss of 50 percent or more height.  38 C.F.R. 
§ 4.71a.

Note (1) following the General Rating Formula for Diseases and 
Injuries of the Spine provides that associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R.         § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v.  Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected low degenerative disc disease of the 
lumbar spine.  There is nothing in the historical record which 
would lead to the conclusion that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical histories 
and findings pertaining to this disability.  

The Veteran was granted service connection for degenerative disc 
disease of the lumbar spine, status post discectomy, 
foraminotomy, and hemilaminotomy in a February 2004 rating 
decision.  The disability was assigned a 40 percent rating, 
effective January 1, 2004.  The Veteran appealed this decision, 
contending that the severity of his low back disability warrants 
a higher rating.

In response to his original claims for service connection for the 
disability, the Veteran was afforded a VA examination in 
September 2003.  His subjective complaints at the time included 
constant burning, throbbing low back pain.  He  also reported 
that the pain radiated down his left leg through to his ankle.  
Due to such pain, he could not run, jog, bend over, or lift items 
greater than 5 pounds.  With respect to treatment, the Veteran 
noted that he wore a back brace and had been treated with steroid 
injections.

Upon physical examination, the examiner observed that the Veteran 
had normal posture and gait.  There was a surgical scar in the 
lumbar region measuring 6 centimeters by .5 centimeters with no 
keloid formation, induration, or tenderness.  Range of motion 
testing revealed flexion to 30 degrees with pain throughout the 
motion, while extension was to 20 degrees also with pain 
throughout the motion.  Right and left lateral rotation were each 
to 30 degrees with pain at the endpoint of the motion, while 
lateral bending was also to 30 degrees.  There was positive 
straight leg raising at 20 degrees on the left leg.  Sensation to 
light touch and vibratory sense was intact in the lower 
extremities.  An MRI revealed degenerative disc disease at L4, L5 
and S1.  The examiner concluded by diagnosing the Veteran with 
degenerative disc disease.

VA outpatient treatment records also reflect the Veteran's 
complaints at treatment of his low back disability.  In June 
2004, the spine was straight with no curvature, while straight 
leg raising was negative bilaterally and strength and sensation 
of the lower extremities were intact.  There was no significant 
spasm of the lumbar spine, but there was mild reduction of 
flexion and extension.  Further records from 2004 and 2005 show 
complaints of low back pain with pain radiating to the left lower 
extremity.  In July 2005, the Veteran underwent an epidural 
injection to treat his back pain.

The Veteran was afforded another VA examination in December 2006.  
He continued to complain of low back pain and occasional episodes 
of pain into the left foot.  While he indicated that he spent 1 
to 2 days per month in bed because of his back pain, he denied 
being prescribed bed rest by a physician during the past year.  

Objectively, the examiner observed no limp, straight leg raising 
sign was negative, and ankle and knee reflexes were normal.  
There was no objective numbness in the legs.  When the Veteran 
was in the supine position, he had back pain when the left leg 
was elevated at 30 degrees; pain was also present when the right 
leg was elevated about 40 degrees.  Range of motion testing 
revealed 40 degrees of lumbar flexion with no loss of range of 
motion upon repetition.  Extension was to zero degrees.  The 
Veteran could tilt 10 degrees to the left and to 20 degrees to 
the right, with no loss of motion upon repetition.  The Veteran 
was able to rotate to 30 degrees each way.  The examiner also 
observed mild pain on palpation, but no spasm.  There was some 
excessive lordosis of the lumbar spine.  There was no sign of 
neurological muscle weakness in the legs.  An MRI revealed 
bulging of the L4-L5 disc.  The examiner concluded by noting that 
the Veteran would not be able to do any kind of work involving 
lifting, carrying, or climbing.

During another VA examination in November 2007, the Veteran 
reported low back pain radiating to the left lower extremity with 
spasm, stiffness, and weakness.  He also reported flare-ups 
during which he could not perform any activity.  However, there 
were no incapacitating episodes requiring doctor-ordered bed 
rest.  He reported using a brace on occasion, but used no other 
assistive devices.  A neurological examination revealed negative 
straight leg raising both sitting and supine.  Muscle strength 
testing revealed normal results, and sensation was intact and 
equal in the bilateral lower extremities.  Range of motion 
testing revealed flexion to 50 degrees with pain beginning at 20 
degrees.  With repetition, flexion was reduced to 30 degrees due 
to increased pain.  Extension was to 10 degrees with pain at the 
endpoint of the motion and no loss of motion with repetition.  
Lateral flexion was to 15 degrees on both sides with pain at the 
endpoint of the motion and no loss upon repetition.  A diagnosis 
of degenerative disc disease of the lumbar spine was assigned.  
The examiner also determined that the Veteran was not able to 
perform physical or sedentary employment due to his lumbar spine 
disability.

The Veteran was most recently afforded a VA examination in April 
2008.  At that time, he reported symptoms of fatigue, decreased 
motion, stiffness, weakness, spasm, and pain.  He indicated that 
the pain radiated down his back and through the left leg.  Also, 
he reported weekly episodes of severe flare-ups and also endorsed 
muscle spasms.  While he described incapacitating episodes, he 
was not prescribed bed rest by a doctor.  

A physical examination revealed stooped posture with antalgic 
gait.  There was evidence of lumbar flattening, but no kyphosis 
or scoliosis.  There was also no thoracolumbar spine ankylosis.  
An examination of the lower extremities revealed abnormal 
sensation in the left lower extremity, plantar surface of the 
foot.  Range of motion testing revealed flexion from 0 to 30 
degrees with pain throughout the motion.  Flexion was reduced to 
25 degrees upon repetition.  Extension was to 20 degrees with 
pain through the motion but not additional loss of motion upon 
repetitive use.  Left and right lateral flexion were each to 15 
degrees with pain on motion, while lateral rotation was to 10 
degrees on each side with pain on motion but no additional loss 
of motion upon repetition.  

The examiner concluded by diagnosing degenerative disc disease of 
the lumbar spine with left lower extremity radiculopathy.  He 
found that this disability would have severe to moderate effects 
on the activities of daily living and on the Veteran's ability to 
work.

Based on the foregoing, the evidence of record does not establish 
a basis for an initial rating in excess of 40 percent for the 
Veteran's degenerative disc disease of the lumbar spine under any 
of the applicable criteria.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, a higher 50 percent 
evaluation requires a showing of unfavorable ankylosis of the 
entire thoracolumbar spine.  The most recent VA examination in 
2008 specifically found no evidence of ankylosis.  There is no 
other indication in the record of ankylosis.  

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
regard, the VA examinations have demonstrated pain upon motion, 
and additional limitation of range upon motion after repetition 
due to pain.  However, even considering additional functional 
limitation due to factors such as pain and fatigue, the overall 
evidence does not indicate a disability picture comparable to the 
criteria for the next-higher 50 percent evaluation.  While 
decreased range of motion due to pain was shown during 
examination, this loss of motion is not analogous to ankylosis, 
in which the joint is fixed, with no motion possible.  It is 
clear from the examinations of record  that the Veteran retains 
some range of motion.  Thus, while some limitation of function 
has been demonstrated, such is found to be appropriately 
contemplated in the currently assigned 40 percent evaluation.

Furthermore, the Board has considered whether it would be to the 
Veteran's advantage to rate the disability on the basis of 
incapacitating episodes.  However, none of the evidence shows 
that the Veteran has been prescribed bed rest by a physician due 
to incapacitating episodes having a total duration of at least 6 
weeks during any one year period of this claim.  While the 
Veteran has described suffering from incapacitating episodes, VA 
examiners specifically found that the Veteran did not experience 
incapacitating episodes requiring prescribed bed rest.  There is 
no indication in the outpatient treatment records showing 
prescribed bed rest and the Veteran has not submitted any 
documentation showing prescribed bed rest.  

The Board has also considered whether a separate evaluation is 
warranted for neurological symptoms associated with the Veteran's 
service-connected degenerative joint disease of the lumbar spine.  
In this regard, as discussed above, Note (1) of the General 
Rating Formula for Diseases and Injuries of the Spine instructs 
the rater to separately evaluate any associated objective 
neurological abnormalities under an appropriate diagnostic code.  
Following a review of the claims file, the Board finds that a 
separate rating for radiculopathy is warranted under Diagnostic 
Code 8520.  The evidence of record shows that the Veteran has 
consistently complained of pain radiating into the left lower 
extremity.  Moreover, testing on the most recent VA examination 
in 2008 revealed abnormal sensation in the left lower extremity 
and the examiner diagnosed the Veteran with left lower extremity 
radiculopathy.

Under Diagnostic Code 8520, a 10 percent rating is warranted when 
there is mild incomplete paralysis of the sciatic nerve.  A 20 
percent rating is warranted when there is moderate incomplete 
paralysis.  A 40 percent rating is warranted when there is 
moderately severe incomplete paralysis.  A 60 percent rating is 
warranted when there is severe incomplete paralysis, with marked 
muscular atrophy. Finally, an 80 percent rating is warranted when 
there is complete paralysis; the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion of 
knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

Based on the aforementioned evidence, the Board finds that the 
Veteran's left leg neurological abnormality warrants a 10 percent 
disability evaluation.  Neurological findings described above 
show no more than a mild manifestation of radiculopathy.

The Board has taken into consideration the Veteran's statements 
regarding the severity of his low back symptoms, and the pain he 
experiences and its impact on his ability to work.  The Veteran 
has been granted 40 and 10 percent disability ratings because of 
the functional impairment resulting from the disability.  As 
explained above, the objective evidence shows that he does not 
have sufficient functional impairment to warrant a higher rating.  
Moreover, the Board notes that the record reflects that the 
Veteran has been awarded a total rating based upon individual 
unemployability due, at least in part, to his service connected 
low back disability.

In sum, there is no support for a schedular rating in excess of 
40 percent for the Veteran's degenerative disc disease of the 
lumbar spine.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  However, the Board is of the opinion that the Veteran 
has separate left lower extremity radiculopathy which warrants a 
separate compensable disability rating of ten percent.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, Note (1).  To this extent, the appeal is allowed.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the 40 and 10 percent rating 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, higher schedular ratings are available, but 
the criteria for such ratings have not been met.  Accordingly, 
the evidence is not found to present such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  Thus, 
referral for extraschedular evaluation is not in order here.


ORDER

Entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, status post 
discectomy, foraminotomy, and hemilaminotomy is denied.

A separate 10 percent rating for radiculopathy of the left lower 
extremity associated with the service-connected degenerative disc 
disease of the lumbar spine is granted, subject to the 
regulations for payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


